Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 29, 2007 (People v Ayala, 40 AD3d 1116 [2007]), affirming a judgment of the County Court, Putnam County, rendered July 16, 2003.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *750effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, PJ., Spolzino, Skelos and Florio, JJ., concur.